Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “FUJISAWA proposes to use the bellows-like connecting member 4 to connect the upper housing and the lower housing of a foldable mobile phone, so as to enable flexilble change of the relative arrangement of the upper housing and the lower housing……. Assuming thesupport was coupled with the drive shaft by using the bellows-like connecting member, when the electric motor is actuated to extend the camera out of the housing, the bellows-like connecting member prones to be compressed and shortened under the driving force and remains shortened when the electric motor is deactivated, as such, the support and the camera mounted thereon would not be fully extended out of the housing; when the electric motor is actuated to retract the camera into the housing, the bellows-like connecting member prones to be expanded and elongated under the driving force and remains elongated when the electric motor is deactivated, as such, the support and the camera mounted thereon would not be fully retracted into the housing.” (pages 8-12).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
Wang lacks teaching: the push-and-pull rod is coupled non-rigidly to the support via an elastic component wherein an end of the elastic component is couple to the support, and another end of the elastic component is coupled to the second end of the push-and-pull rod.
FUJISAWA teaches a mobile terminal comprising: the bottom portion is coupled non-rigidly to the support via an elastic component (at least fig 1, the bottom portion with 3, non-rigidly couple to the support structure on the bottom of the structure 2 via an elastic component 4) wherein an end of the elastic component is couple to the support (the support portion on the 

    PNG
    media_image1.png
    372
    972
    media_image1.png
    Greyscale

Conclusion:
The cited arts with modification successfully teaches the claimed limitations.

/JERRY WU/Primary Examiner, Art Unit 2841